Citation Nr: 9930200	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-06 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased rating for generalized anxiety 
disorder, currently rated as 10 percent disabling.

ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from October 1944 to July 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision by the 
Wilmington, Delaware Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran's notice of 
disagreement was received in March 1998.  A statement of the 
case was mailed to the veteran in April 1998.  The veteran's 
substantive appeal was received in May 1998.  


REMAND

Initially, the Board notes that the veteran's claim for an 
increased rating is well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159 (1998).  This finding is based 
on the veteran's evidentiary assertion that his service-
connected disability has increased in severity.  See Drosky 
v. Brown, 10 Vet. App. 251, 254 (1997) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992)).  There is a 
further duty to assist the veteran in developing the facts 
pertinent to his claim pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).

Historically, the RO granted the veteran entitlement to 
service connection for psychoneurosis, anxiety state, 
chronic, moderate in an August 1946 rating decision.  At that 
time, the veteran's disability was evaluated at 10 percent 
disabling.  The RO noted that the veteran's complaints of 
daily headaches and stomach trouble were considered to be a 
part of his psychoneurosis for which he is rated.  The 
veteran's 10 percent evaluation for his service-connected 
psychoneurosis, anxiety state, chronic, moderate was 
confirmed and continued in April 1949 and in December 1955.  

In October 1997 the veteran submitted a claim for an 
increased rating for his service-connected anxiety disorder, 
stating that his disorder had worsened.  The veteran 
indicated that he received all treatment at the Wilmington VA 
hospital.  In addition, the veteran submitted a November 1997 
correspondence to the RO stating that his service-connected 
anxiety disorder was manifested by complaints of a nervous 
stomach, headaches and constipation.  The veteran also 
indicated that he received treatment for his service-
connected anxiety disorder from Dr. Courter, a VA physician 
at Elsmere, DE.

In December 1997, the veteran was afforded a VA examination 
for mental disorders.  The veteran reported that his last 
psychiatric examination was in November 1955.  The veteran 
was retired from his 30 year job as a state employment 
counselor.  The veteran reported that he enjoyed his work and 
related well with his supervisor and co-workers.  When asked 
about his daily activities, the veteran reported that he 
attends mass every morning.  The veteran and his wife watch 
their two grandchildren.  The veteran and his wife belong to 
a leisure club and they attend various activities about once 
per month.  They enjoy getting together with friends and 
chatting with their neighbors.  

The veteran stated that he has suffered from headaches almost 
every day since military service.  The veteran complained 
that his anxiety makes his stomach upset, and that if he eats 
almost anything, he has diarrhea for a couple of days 
followed by constipation.  The veteran also complained of 
sleep difficulty and indicated that he slept sitting up, 
averaging only 4 hours per night.  During the examination, 
the veteran's mood appeared anxious.  His speech was clear 
and somewhat pressured.  His concentration was good, but 
memory appeared impaired.  The veteran was relevant and 
coherent.  His insight was limited but judgment was 
considered good.  There were no obsessions or phobias.  The 
veteran described his relationship with his wife as "a good 
friend."  The veteran worried over finances and health.  He 
was able to perform serial 7 correctly.  He was capable of 
doing abstract reasoning.  There was no evidence of any 
delusions or hallucinations.

The examiner diagnosed the veteran with generalized anxiety 
disorder, chronic and mild in severity with a GAF score of 
65.  The examiner noted that the veteran seemed to be 
enjoying his retirement years.  He gets along with his wife 
and grandchildren.  He is active socially and has friends.  
His mood is anxious and he has mild memory impairment.  The 
examiner stated that the veteran is a chronic worrier and 
complains of headaches and nervous stomach which are probably 
psychosomatic.  Overall, the examiner noted that the veteran 
appeared to be functioning reasonably well.

Based on the December 1997 VA examination, the RO confirmed 
and continued the veteran's original 10 percent evaluation 
for his service-connected anxiety disorder.  The Board notes, 
however, that the veteran indicated that he received 
treatment from the Wilmington VA Medical Center and from Dr. 
Courter, and it appears that the RO did not request any VA 
medical records from the Wilmington VA Medical Center 
regarding treatment of the veteran.  All VA records are 
constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Therefore, the Board finds that all the veteran's VA 
treatment records should be obtained and associated with the 
claims file.

Once all medical records pertaining to the veteran's anxiety 
disorder have been obtained, the veteran should be reexamined 
for a detailed assessment of his service-connected 
psychiatric disability in light of all the evidence of record 
and also in light of the veteran's assertions regarding 
gastrointestinal symptomatology.  The veteran is currently 
rated under Diagnostic Code 9400.  The examiner should be 
provided the pertinent criteria and should enter his/ her 
findings in relationship to that Diagnostic Code.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should request copies of all 
VA clinical records of the veteran, which 
are not already in the claims file, from 
the Wilmington VA Medical Center.  These 
records should be associated with the 
claims file.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent and manifestations of the 
veteran's generalized anxiety disorder.  
The claims file, including any additional 
treatment records obtained, and the 
criteria of Diagnostic Code 9400 should 
be made available to the examiner who 
should report the findings in 
relationship to that diagnostic code.  
The examiner should comment on any 
gastrointestinal symptomatology 
associated with the veteran's anxiety 
disorder.

3.  The RO should readjudicate the 
veteran's claim for entitlement to an 
increased rating for his service-
connected generalized anxiety disorder.  
If the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	TERENCE D. HARRIGAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











